      Case: 1:21-cv-02357 Document #: 5 Filed: 05/03/21 Page 1 of 2 PageID #:64




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

WM. WRIGLEY JR. COMPANY, a Delaware
corporation,

                   Plaintiff,

       v.                                           Case No. 21-CV-02357

TERPHOGZ, LLC, a California limited                 Judge
liability company and JOHN DOES 1-5,

                   Defendants.


             NOTICE OF CLAIM INVOLVING PATENTS OR TRADEMARKS
                         PURSUANT TO LOCAL RULE 3.4

       PLEASE TAKE NOTICE that, pursuant to Local Rule 3.4 of this Court, Plaintiff Wm.

Wrigley Jr. Company filed a complaint involving multiple U.S. trademark registrations identified

below. This notice serves to provide the Clerk of this Court with the following information:

            Plaintiff:
                Wm. Wrigley Jr. Company
                1132 West Blackhawk Street
                Chicago, IL 60642

       Defendants:
             Terphogz, LLC
             75 North Main Street, #118
             Willits, California 95490

               John Does
               Identities and Locations are presently unknown

Trademarks-in-Suit:

               United States Trademark Registration No. 1,221,105

               United States Trademark Registration No. 2,535,714

               United States Trademark Registration No. 2,727,071
     Case: 1:21-cv-02357 Document #: 5 Filed: 05/03/21 Page 2 of 2 PageID #:65




             United States Trademark Registration No. 4,175,199

             United States Trademark Registration No. 4,377,303

             United States Trademark Registration No. 4,393,854

             United States Trademark Registration No. 5,073,429




                                         Respectfully Submitted,

                                         WM. WRIGLEY JR. COMPANY




Dated: May 3, 2021                  By: /s/ Joseph T. Kucala, Jr._____________
                                         Joseph T. Kucala, Jr. (Reg. No. 6275312)
                                         KUCALA LAW LLC
                                         P.O. Box 547
                                         New Lenox, IL 60451
                                         Telephone (630) 453-8380
                                         joe@kucalalaw.com

                                         John J. Dabney (pro hac vice to be filed)
                                         Mary D. Hallerman (pro hac vice to be filed)
                                         SNELL & WILMER L.L.P.
                                         2001 K. Street N.W.
                                         Suite 425 North
                                         Washington, D.C. 20006
                                         Telephone (202) 908-4261
                                         jdabney@swlaw.com
                                         mhallerman@swlaw.com

                                         Attorneys for Plaintiff Wm. Wrigley Jr. Company
